UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARTIN A. GROMULAT,
Plaintiff,

; oxpen 1/44

CYNTHIA WYNN, KELLY DARROW, KATHY
PANDEKAKES, and HUMAN DEVELOPMENT
SERVICES OF WESTCHESTER,

Defendants.

20 CV 10490 (VB)

 

4

_ This Order addresses the matters raised in plaintiffs counsel’s letter dated July 7, 2021.
(Doc. #44).

On June 4, 2021, plaintiff filed a second amended complaint (“SAC”). (Doc. #38). On
June 24, 2021, defendants moved to dismiss the SAC. (Doc, #40). Pursuant to Local Civil Rule
6.1(b), plaintiff's opposition was due July 8, 2021.

To date, plaintiff has failed to oppose or otherwise respond to the motion to dismiss the
SAC. Nevertheless, the Court sua sponte extends to July 23, 2021, plaintiff's time to respond to
the motion. If plaintiff does not respond by July 23, 2021, the Court will deem the motion fully
submitted and unopposed. Defendants’ reply, if any, is due August 6, 2021.

Plaintiff is reminded that absent Court order, Local Civil Rule 6.1 governs service and
filing of motion papers. The Court does not set return dates for motions.

Further, plaintiff has already availed himself of his one opportunity to amend his
complaint as a matter of course, see Rule 15(a)(1)(B), and the Court does not sua sponte grant
plaintiff an opportunity to amend his complaint every time a motion to dismiss filed. Therefore,
by July 23, 2021, plaintiff must oppose or otherwise respond to the pending motion to dismiss
and may, if appropriate, move at that time for leave to file a third amended complaint. See Fed.
R. Civ. P. 15(a)(2).

Dated: July 9, 2021
White Plains, NY ;
SO ORDERED:

Vuk

Vincent L. Briccetti
United States District Judge

 
